Citation Nr: 1502253	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as shaky hands.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was remanded in January 2014 for additional development.  In that remand, the Board referred the issue of entitlement to service connection for a skin condition, claimed as large acne and pustules.  It appears that no action has been taken on this matter and thus, it is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board remanded the matter of service connection for peripheral neuropathy for an examination to secure a medical opinion.  Specifically, the examiner was asked, in part, to provide all applicable diagnoses for the Veteran's hands and specifically state whether the Veteran has early-onset peripheral neuropathy.  Then, the examiner was instructed to opine whether it is at least as likely as not that the disability began during active service or is related to any incident of service.  In March 2014, the Veteran underwent a VA central nervous system and neuromuscular diseases examination and an essential tremor was diagnosed.  However, the examiner did not specifically opine as to whether an event or incident of service led to the post-service development of this tremor.  Accordingly, the Board must remand this matter for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a supplemental medical opinion by an appropriate VA opinion provider to opine as to the likely etiology of the Veteran's essential tremor.  The record, to include this remand, must be reviewed by the opinion provider.  Based on review of the record, the opinion provider should provide an opinion that responds to the following:

Is it at least as likely as not (50% probability or greater) that the disability began during active service, or is otherwise related to any incident of service?

The examiner must provide a complete explanation for the opinion.

2.  Thereafter review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




